department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br6 wta-n-107722-01 uilc internal_revenue_service national_office field_service_advice memorandum for m kendall williams associate area_counsel lmsb cc lm ctm sj attention caroline t chen s katy lin from subject anne p shelburne assistant to the branch chief branch associate chief_counsel international this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d ‘aaa components corporation a corporation b court customers date date equipment industry wta-n-107722-01 marketer patent patent patent patent patent patent proce sec_1 proce sec_2 x process x process action x system y process y process actions issue sec_1 what is the character of income from the dollar_figurea lump sum cash payment corp a received from corp b pursuant to the settlement agreement executed to resolve the x process action and the y process actions what is the source_of_income from the dollar_figurea lump sum cash payment corp a received from corp b pursuant to the terms of the settlement agreement executed to resolve the x process action and the y process actions whether corp a used a reasonable method of allocating the lump sum cash payment between u s source income and foreign_source_income by relying on third party information regarding corp b’s sales of equipment enabled to run corp a’s x process conclusion sec_1 it is acceptable in this case to characterize the income from the dollar_figurea lump sum cash payment corp a received from corp b pursuant to the settlement agreement executed to resolve the x process action and the y process actions as royalty income the dollar_figurea lump sum cash payment corp a received from corp b pursuant to the terms of the settlement agreement to resolve the x process action and the y process actions constitutes income for_the_use_of or privilege of using wta-n-107722-01 property within the united_states under code sec_861 to the extent that the payment resolves claims of infringement of u s -registered patents if corp a can first establish and support that a portion of the dollar_figurea lump sum cash payment is attributable to infringement of its foreign counterpart proce sec_2 patents and second can establish a reasonable method to allocate amounts to the release of claims for the foreign counterpart proce sec_2 patents such income may be treated as foreign_source_income under code sec_862 corp a did not use a reasonable or appropriate method to allocate the dollar_figurea lump sum cash payment between u s and foreign_source_income furthermore corp a’s reliance on unverifiable third party information regarding corp b’s sales of equipment enabled to run corp a’s x process is an inappropriate basis upon which to allocate income between u s and foreign sources facts the facts as we understand them are as follows corporation a corp a is a u s_corporation that develops manufactures markets and services equipment and related parts for industry corp a owns many u s and foreign counterpart patents related to the production process for components corp a’s patent a u s -registered patent protects proce sec_1 for the production of such components u s -registered patent protects what is commonly referred to as x process proce sec_1 is a process implemented by customers in the production of certain components utilized by various industries corp a also owns u s -registered patent which relates to proce sec_2 for the production of components corporation b corp b is a u s_corporation that provides services and products to industry similar to those services and products provided by corp a corp b owns several u s -registered patents including patent patent patent and patent which like corp a’s u s -registered patent relate to y process x process action on or about date corp a filed a patent infringement action against corp b in court a united_states federal court alleging that corp b infringed corp a’s u s - registered patent x process action corp a alleged that corp b committed acts of infringement acts of inducement of infringement and contributory infringement under u s c sec_271 b c and g as discussed further wta-n-107722-01 below by manufacturing testing demonstrating marketing and selling equipment operated through software provided by corp b which were designed and enabled to run x process which infringed corp a’s u s -registered patent corp b manufactured equipment enabled with the infringing process in the united_states and demonstrated and sold equipment to both u s and foreign customers y process actions corp a and corp b subsequently filed additional patent infringement claims against each other alleging infringement of another patented process y process y process actions on or about date a date after date corp a filed an action alleging that corp b infringed corp a’s u s -registered patent subsequently corp b filed an action alleging corp a infringed corp b’s u s - registered patent corp b also filed counterclaims against corp a alleging corp a infringed corp b’s u s -registered patent sec_4 and the claims relating to u s -registered patent sec_2 and are collectively referred to as the y process actions as noted above the x process action and the y process actions were filed by corp a and corp b in court a united_states federal court having jurisdiction over matters of federal_law including infringement of u s patents ultimately a jury verdict was entered in favor of corp a in the x process action regarding corp b’s alleged infringement of u s -registered patent also court entered a decision for corp b regarding corp a’s alleged infringement of u s -registered patent in the y process actions no damages were awarded in the jury verdict or court ruling corp a and corp b subsequently executed a settlement agreement to settle and resolve the x process action and the y process actions corp a - corp b settlement agreement covering x process and y process actions relevant terms with the intent of compromising their differences and settling and resolving the x process action and the y process actions corp a and corp b entered into a settlement agreement that provided for two separate payment structures for the x process action and the y process actions pursuant to the terms of the settlement agreement x process action refers only to the infringement claims brought in court over u s -registered patent patent the description of x process action does not include any reference to foreign counterpart patents corp a did not bring a claim against corp b in the wta-n-107722-01 court proceedings for infringement of its foreign counterpart patents although x process action is not a term contained in the definition section of the settlement agreement it is explained in the recitals specifically the first recital to the settlement agreement provides whereas on date corp a commenced an action for patent infringement against corp b in court civil_action no the x process action in which corp a asserted that corp b was infringing u s -registered patent and whereas after a jury trial a jury verdict was entered in favor of corp a and against corp b in the x process action emphasis added like x process action y process actions is not a term contained in the definition section of the settlement agreement but is explained in the recitals to refer to specific u s -registered patents y process actions is described as the actions in which corp a commenced a patent infringement action against corp b for infringement of corp a’s u s -registered patent and the corresponding action in which corp b alleged corp a infringed corp b’s u s -registered patent sec_3 and respectively the recitals to the settlement agreement provide whereas on date corp a commenced an action for patent infringement against corp b in court civil_action no in which corp a asserted that corp b was infringing u s -registered patent and on date corp b commenced an action for patent infringement against corp a in court civil_action no in which corp b asserted that corp a was infringing u s -registered patent patent patent and patent which two actions are referred to as the y process actions emphasis added finally language in the settlement agreement releases any and all claims between corp a and corp b relating to the patent infringement litigation specifically the recital and release sections of the settlement agreement further provide whereas corp b and corp a desire to compromise their differences and settle and resolve the x process action and the y process actions corp b and corp a agree as follows section releases wta-n-107722-01 b corp a hereby unconditionally releases and forever discharges corp b each of its legal representatives predecessors successors from any and all claims causes of action demands costs obligations damages and liabilities of every kind nature and description whatsoever arising before the effective date whether individual or derivative state or federal known or unknown suspected or unsuspected whether or not concealed or hidden that arose under or relate to the x process action the y process actions or any corp a proce sec_2 patents including without limitation all claims in law or in equity that were asserted or could have been asserted by corp a in connection with the x process action or the y process actions this paragraph is preceded by a similar paragraph in the settlement agreement regarding corp b’s release of corp a from similar claims the term proce sec_2 patents used in section releases is a term defined in the definition section of the settlement agreement to mean corp a proce sec_2 patents and corp b proce sec_2 patents the term appears to include both u s-registered and foreign-registered patents corp a proce sec_2 patents is a term defined in sec_1 definitions of the settlement agreement in part to mean t he issued patents owned by or assigned by corp a as of the effective date which are set forth on exhibit a hereto and any reissues extensions and reexamination certificates of such patents any patents resulting from the applications pending as of the effective date which are set forth on exhibit b hereto and any reissues extensions and re-examination certificates of such patents and any patents resulting from any divisionals continuations or continuations-in-part of the pending applications which are set forth on exhibit b hereto and any reissues extensions and reexamination certificates of such patents exhibit b entitled patent applications lists corp a’s u s -registered and foreign- registered pending patent applications corp b proce sec_2 patents is also a term defined in sec_1 of the settlement agreement to mean in part a ll issued patents owned by or assigned to corp b as of the effective date which patents are set forth on exhibit c hereto and any reissues extensions and re-examination certificates of such patents except united_states patent numbers and any foreign wta-n-107722-01 counterpart patents that issue or have issued from any application which led to or resulted in the above patents any patents resulting from any or all applications pending as of the effective date all of which pending applications are set forth on exhibit d hereto and any patents resulting from any divisionals continuations or continuations-in-part of the pending applications which are set forth on exhibit d hereto exhibits c and d do not appear to be specifically identified as such rather there are several pages of corp b patents attached to the back of the settlement agreement following exhibits a and b it appears that these pages may be intended to be exhibits c and d one page lists corp b’s issued patents the remaining pages list corp b’s pending patents both lists include corp b’s u s- registered and foreign-registered patents payment terms the settlement agreement contemplated two types of payments for the infringement of u s -registered patent sec_1 and first upon execution of the settlement agreement corp b agreed to pay corp a a non-refundable dollar_figurea lump sum cash payment to settle and resolve the x process action and the y process actions second corp b agreed to pay corp a future royalties in exchange for a non-exclusive worldwide non-transferable and non-assignable license under the ‘aaa patent license that would permit corp b to exercise certain rights in the x system thus the term ‘aaa is used in the portion of the settlement agreement addressing the prospective royalty arrangement in the definition section of the settlement agreement the term ‘aaa is defined as u s -registered patent and any foreign counterpart patents the settlement agreement defines ‘aaa as patent any foreign counterpart patents that issue or have issued from any application which led to or resulted in the ‘aaa patent and patents that result or have resulted from any divisionals continuations or continuations- in-part from any application which led to or resulted in the ‘aaa patent or such foreign counterpart patents and any reissues extensions and reexamination certificates of any of the foregoing patents the prospective royalties for the ‘aaa license are determined as b of the net revenue of any industry manufacturing equipment wholly or partly configured or enabled to use x process or a fraction thereof depending on whether all processing stations sold were configured or enabled to use x process net revenue is defined in the settlement agreement to be the price invoiced by corp b to customers with certain adjustments upon a sale or other transfer of the x wta-n-107722-01 system corp b could only sublicense the x system to customers in limited circumstances to permit customers to use the x system the ‘aaa license was subject_to and conditioned on corp b’s timely payment of the dollar_figurea lump sum cash payment additionally corp a and corp b granted each other royalty-free non- exclusive worldwide non-transferable and non-assignable cross-licenses for corp a and corp b proce sec_2 patents which as noted above include not only u s - registered patents but foreign counterpart patents as well corp a’s tax treatment of dollar_figurea lump sum cash payment received from corp b during the taxable_year at issue corp a received the dollar_figurea lump sum payment from corp b pursuant to the terms of the settlement agreement corp a filed its income_tax return for the taxable_year at issue and deducted dollar_figurec of estimated legal costs corp a characterized the net amount of the settlement payment dollar_figured as royalty income and apportioned it between u s source income and foreign_source_income based on corp b’s ratio of total export sales of all products to corp b’s total sales of all products as reported in corp b’s securities_and_exchange_commission 10-k filings during audit of its taxable_year at issue corp a informed the audit team that its foreign_source_income should be increased by roughly using the ratio of corp b’s x system export sales over corp b’s worldwide x system sales the corp b sales information on which corp a relied in reapportioning its income between u s sources and foreign sources originated from several entities including an independent market research company marketer which purportedly gathers data from various entities including media institutional investors and vendors the audit team is unable to independently verify marketer’s sales data gathered on corp b the audit team and corp a have agreed to characterize the dollar_figurea lump sum cash payment as a royalty for purposes of sourcing the income the audit team believes that the settlement payment received by corp a should be sourced entirely as u s source income under code sec_861 law and analysis issue character of dollar_figurea lump sum cash settlement payment the character of the dollar_figurea lump sum cash payment turns on the nature of the underlying litigation there is no direct legal authority characterizing a payment made pursuant to a settlement agreement executed to settle patent infringement wta-n-107722-01 litigation where there is no direction from a court jury or parties to the settlement as to how such payment is to be characterized federal courts have held that where a claim is resolved by a settlement agreement the tax consequences of the settlement payment are controlled by the nature of the underlying action or litigation 504_us_229 holding settlement payments are treated for tax purposes as if the payment was awarded in the underlying law suit 836_f2d_1176 9th cir in characterizing settlement payments for tax purposes courts have posed the question in lieu of what were the damages awarded 144_f2d_110 1st cir cert_denied 323_us_779 see also 323_f2d_913 9th cir inquiring what taxpayer would have received if sums withheld wrongfully had been paid when due 913_f2d_1486 9th cir stating that court must engage in the fiction of treating settlement proceeds as if they had been received by taxpayer in satisfaction of an alleged promise the language in complaints and settlement agreements may provide some evidence of the nature of the claim 913_f2d_1486 9th cir 668_f2d_264 7th cir revrul_83_177 1983_2_cb_112 where payments made to foreign_partnership in satisfaction of contract for performance of services in foreign_country would be income_from_sources_without_the_united_states payments made in settlement of that obligation are considered payments made from sources without the united_states in several instances the service has determined that settlement payments relating to patent infringement litigation are characterized as royalties see revrul_64_206 1964_2_cb_591 court awarded damages based on a reasonable royalty constitute amounts received for the right to use the patent and were treated as royalties for purposes of applying the united_states - swiss income_tax treaty revrul_80_15 1980_1_cb_366 payments pursuant to agreement to settle contractual suit for recovery_of patent royalties were in lieu of amounts that would have been realized under patent agreement and were treated as royalties under the united_states - italy income_tax treaty the circumstances of the present case are distinguished from these two revenue rulings when in one case there was a court decision setting forth the basis for damages and when in the other case there was an express trust agreement stating the trustee’s authority to maintain a legal action for recovery_of patent royalties with regard to deductible expenses resulting from settlement payments courts have also looked to the origin and character of the litigated claim often determined by reference to court pleadings and the terms of settlement agreements see generally 397_us_572 427_f2d_429 7th cir wta-n-107722-01 tax treatment of settlement payments differs based on what the recovery represents for example payments representing reimbursement for lost profits or royalties are taxable_income whereas payments for injury to goodwill are returns to capital and generally are not taxable raytheon f 2d pincite w 24_bta_65 10_tc_1099 aff’d 177_f2d_259 1st cir cert_denied 339_us_943 under federal_law relief for patent infringement includes injunctive relief damages and attorneys fees u s c the patent act permits an award of damages for lost profits or a reasonable royalty in this case the dollar_figurea lump sum cash payment to corp a could be viewed as a payment in lieu of a reasonable royalty for corp b’s use of corp a’s patents a payment for the transfer of intellectual_property may be characterized as a royalty even if the payment is made in the form of a lump sum 337_us_369 the dollar_figurea lump sum cash payment could also be viewed as a payment in lieu of profits corp a might have received from the sale of equipment enabled with the x process had corp b not infringed corp a’s patents in the absence of a court opinion or jury award in the present case specifically characterizing damages awarded for patent infringement as lost profits or as a reasonable royalty the settlement agreement and some of the complaints and related documents filed by corp a and corp b in the litigation over u s - registered patent sec_1 and become relevant in characterizing the dollar_figurea sec_281 states upon finding for the claimant the court shall award the claimant damages adequate to compensate for the infringement but in no event less than a reasonable royalty for the use made of the invention by the infringer together with interest and costs as fixed by the court u s c sec_281 for examples of court rulings on the issue of patent infringement and bifurcation of damages between lost profits and a reasonable royalty see 641_fsupp_828 d mass stay denied 833_f2d_930 fed cir aff’d 789_f2d_1556 fed cir cert_denied 479_us_850 polaroid corp v eastman kodak co u s p q 2d d mass modified polaroid corp v eastman kodak co u s p q 2d d mass wta-n-107722-01 lump sum cash payment those documents indicate that either or both parties prayed for several types of remedies including lost profits and reasonable royalties the settlement agreement is silent as to whether the dollar_figurea lump sum cash payment constitutes compensation_for lost profits or for a reasonable royalty in this instance the characterization of the dollar_figurea lump sum cash payment as a royalty is acceptable in the absence of guidance by court as to whether the payment constitutes damages for lost profits or a reasonable royalty issue source of corp a’s income from dollar_figurea lump sum cash payment since the source_of_income turns on the character of the dollar_figurea lump sum cash payment as a royalty the next issue is the source of the royalty paid to corp a code sec_861 and sec_862 govern the source_of_income from royalty payments for_the_use_of intellectual_property code sec_861 governs items of gross_income including patents from sources within the united_states whereas sec_862 governs items of gross_income_from_sources_without_the_united_states sec_861 provides rentals and royalties rentals or royalties from property located in the united_states or from any interest in such property including rentals or royalties for_the_use_of or for the privilege of using in the united_states patents copyrights secret processes and formulas good will trade- marks trade brands franchises and other like property sec_861 code sec_862 employs the same terminology for items of gross_income_from_sources_without_the_united_states see also sec_1_861-5 thus in the present case royalty income from the use of or privilege of using patents within or without the united_states is sourced pursuant to the royalty source rule_of code sec_861 and sec_862 to source the dollar_figurea lump sum cash payment it must be determined whether the u s -registered patents were used within or without the united_states the legislative_history to the sourcing provisions of the code is silent on the issue of where use of property occurs the service has issued several revenue rulings that source royalty income to the place of use of intellectual_property under code sec_861 and sec_862 in revrul_80_362 the service concluded that royalties from a netherlands corporation to another unrelated foreign_corporation for the license of u s patent rights with the royalty based on the number of units produced in the united_states under the patent were payments made for_the_use_of the patent within the united_states therefore the royalties were treated as income from wta-n-107722-01 sources within the united_states under code sec_861 see also revrul_84_78 1984_1_cb_173 income from use of foreign copyright to broadcast u s boxing match in foreign_country constituted foreign_source_income under code sec_862 revrul_74_555 1974_2_cb_202 payments received by a nonresident_alien author for the license of american serial rights and rights to publish all new books in the united_states were licenses for_the_use_of or for the privilege of using copyrights in the united_states in addition to the revenue rulings the second circuit in sabatini v commissioner held that payments for_the_use_of u s copyrights and u s contract rights were royalty payments for_the_use_of property in the united_states and therefore constituted u s source income under code sec_119 the predecessor to code sec_861 98_f2d_753 2nd cir in sabatini the taxpayer had entered into a number of contracts with a u s publishing company pursuant to which the taxpayer granted volume and second serial rights to publish in the united_states books he had written there were two kinds of books at issue books for which u s copyrights could be obtained and books for which no copyrights were obtainable presumably because they were already in the public domain sabatini f 2d pincite the court noted that the payments made to the taxpayer were in consideration for foregoing his right to authorize others to publish his works within the united_states and the payments therefore were u s source income the court stated these works were clearly in name and in fact royalties for_the_use_of united_states copyrights during their terms and renewals t he receipts by the author for his copyrights nevertheless fall within the statute as rentals or royalties for_the_use_of or the privilege of using other like property in this last named category fall also the payments received by the author from his contracts covering the publication of his uncopyrightable works the payments were received in consideration of his granting the publisher the exclusive right to publish in the united_states the payments were made to him for foregoing his right to authorize others for a time to publish the works in the united_states though others may perhaps lawfully have published them they could not do so under his express authority as in respect to the copyrightable works he received royalties for granting the exclusive right to publish with his express permission the rights he granted were an interest in property in the united_states in the one instance the statutory copyrights obtainable and in the other the exclusive right to publish with his permission see also revrul_72_232 1972_1_cb_276 revrul_68_443 1968_2_cb_304 wta-n-107722-01 98_f2d_753 2nd cir aff’g in part 32_bta_705 thus the court sourced to the united_states the income from the u s copyrights and the u s contract rights on the basis that the royalties were paid for property located in and used in the united_states consistent with the principles of the revenue rulings and the second circuit’s opinion in sabatini the dollar_figurea lump sum cash payment is properly treated as u s source income from the use of u s patents within the united_states in the present case the settlement agreement based on our interpretation settles claims of infringement of u s -registered patents6 subject_to legal protection only in the united_states and the underlying claims litigated in court concerned only u s - registered patents significantly the language of the settlement agreement states that it settles and resolves the x process action and the y process actions those actions involved claims by corp a and corp b of direct infringement inducement to infringe and contributory infringement of u s -registered patents pursuant to sec_271 b c and g of the patent act sec_271 of the patent act provides in part sec_271 infringement of patent a except as otherwise provided in this title whoever without authority makes uses offers to sell or sells any patented invention within the united_states or imports into the united_states any patented invention during the term of the patent therefor infringes the patent b whoever actively induces infringement of a patent shall be liable as an infringer c whoever offers to sell or sells within the united_states or imports into the united_states a component of a patented machine manufacture combination or composition or a material or apparatus for use in practicing a patented process constituting a material part of the invention knowing the same to be especially made or especially adapted for use in an infringement of such patent and not a staple the language of the settlement agreement specifically section releases fails to state whether a portion of the dollar_figurea lump sum cash payment constitutes compensation_for infringement of the foreign counterpart proce sec_2 patents or whether the dollar_figurea lump sum cash payment is independent and exclusive of each party’s promise to refrain from exercising legal rights with regard to alleged infringement of foreign counterpart proce sec_2 patents wta-n-107722-01 article or commodity of commerce suitable for substantial noninfringing use shall be liable as a contributory infringer g whoever without authority imports into the united_states or offers to sell sells or uses within the united_states a product which is made by a process patented in the united_states shall be liable as an infringer if the importation offer to sell sale or use of the product occurs during the term of such process patent u s c sec_271 a - c g emphasis added under the statutory language above the only acts relevant to infringing a u s process patent are those that occur within the united_states furthermore federal courts have noted that u s process patents have effect only in the united_states see generally cybiotronics ltd v golden source electronics ltd u s dist lexis c d cal quoting 853_fsupp_104 s d n y accord tec air inc v nippondenso mfg u s a inc u s dist lexi sec_1081 n d ill thus income from the dollar_figurea lump sum cash payment is from property located in and used in the united_states within the meaning of code sec_861 and thus is from u s sources if corp a is able to establish and support from the settlement agreement that a portion of the dollar_figurea lump sum cash payment is attributable to foreign counterpart proce sec_2 patents and subsequently provides a reasonable allocation method some of the dollar_figurea lump sum cash payment may appropriately be treated as foreign_source_income issue corp a’s allocation method in the present case corp a failed to provide a reasonable allocation the legislative_history to the process patents amendments act of states that u s -registered process patents are legally protected from acts of infringement occurring within the united_states the senate report provides sec_271 was not intended and indeed there is serious doubt whether congress could prevent the use of a u s patented process in another country thus section g ‘will not give extraterritorial effect to u s law’ and provides no remedy against foreign manufacturers whose infringing acts do not occur within the united_states s rep no 100th cong 1st sess quoted in cybiotronics u s dist lexis wta-n-107722-01 method to support its assertion that any of the dollar_figurea lump sum cash payment was derived from sources without the united_states under code sec_862 corp a has proposed to allocate the entire dollar_figurea lump sum cash payment between u s and foreign sources based on the ratio of corp b’s x system export sales over corp b’s worldwide x system sales this is an inappropriate basis to allocate income from the dollar_figurea lump sum payment between u s and foreign sources since as described above the settlement agreement resolves infringement claims for u s -registered patents only with the possible exception of the foreign counterpart proce sec_2 patents furthermore it is inappropriate for corp a to rely on data not subject_to verification by the audit team in determining the source of the dollar_figurea lump sum cash payment in addition corp a has not yet established and supported based on the settlement agreement that some portion of the dollar_figurea lump sum cash payment is attributable to foreign counterpart proce sec_2 patents and has not provided any basis for allocating some portion of the dollar_figurea lump sum cash payment if any that may be attributable to the foreign counterpart proce sec_2 patents several courts have considered the issue of what constitutes a reasonable allocation of income between u s and foreign sources courts have held that parties to agreements are best able to properly allocate income and when there is no allocation made or no basis for the allocation made the full amount of income is deemed to be from sources within the united_states see generally molnar v commissioner 4_tcm_951 aff’d by 156_f2d_924 2nd cir accord 47_bta_184 in rohmer v commissioner 5_tc_183 aff’d by 153_f2d_61 2nd cir cert_denied 328_us_862 the second circuit held the tax_court was not unreasonable in stating that the full amount of royalties for a license of u s and canadian serial rights in a manuscript were deemed to be from sources within the united_states when the parties did not attempt to segregate the value of u s and canadian rights in addition figures for u s and canadian circulation of a magazine in which the manuscript was published did not constitute a sufficient basis to determine that any of the income was from sources without the united_states accord 90_fsupp_978 s d n y aff’d by 189_f2d_774 2nd cir holding the entire payment for the license of an exclusive right to distribute a film in the united_states and in foreign countries was income_from_sources_within_the_united_states where the taxpayer provided no basis for apportionment of a payment between u s and foreign sources the cases discussed further below indicate that courts have imposed strict standards and generally have required a strong nexus between a taxpayer’s allocation of income to u s and foreign sources and the taxpayer’s basis or method for allocating the income wta-n-107722-01 estate of marton v commissioner involved the sale of petitioner’s decedent’s worldwide motion picture rights in a novel to metro-goldwyn-meyer mgm the parties to the agreement did not allocate the amounts paid between u s and foreign rights petitioner argued that only a portion of the consideration was income from within the united_states for the transfer of u s rights where the rights conveyed to mgm were worldwide rights petitioner claimed that a reasonable allocation could be made between u s source income and foreign_source_income based on the percentage of mgm’s total income from u s and foreign sources during the four-year period following its acquisition of the motion picture rights although mgm had never used the rights acquired in holding that the royalty received from mgm for the transfer of motion picture rights was from sources within the united_states the marton court stated in part we think that the segregation of the purchase_price upon the basis of income derived by the corporation from its production and exhibition of other pictures in this and foreign countries would be wholly unjustified it would have been a simple matter for the parties to have segregated the purchase_price of the domestic from the foreign rights this they did not do and we can not supply that omission by surmise for all we know the foreign rights to this picture were considered of little or no value t he total consideration paid to the decedent is we think subject_to income_tax as income_from_sources_within_the_united_states the question is similar to that presented in sabatini v commissioner citation omitted where it was held that the amount_paid for the exclusive world-wide rights to produce motion pictures based upon the works of that author must be deemed to be from sources within the united_states since it was paid for_the_use_of those rights in the united_states and the contested royalty emanated from that source 47_bta_184 applying a similar analysis as in marton the second circuit in molnar v commissioner rejected evidence of receipts from other motion pictures not involving the taxpayer’s copyright as a basis for allocating the taxpayer’s royalty income between u s and foreign sources molnar v commissioner 4_tcm_951 aff’d by 156_f2d_924 2nd cir in molnar the taxpayer licensed worldwide motion picture rights in a play to r k o radio pictures inc r k o r k o never produced a motion picture based on the rights the taxpayer granted in the play the taxpayer also licensed motion picture rights in a short story to a domestic motion picture producer who permitted twentieth century fox-film corporation twentieth century fox to distribute a film that included the taxpayer’s short story as a part of a motion picture distributed by twentieth century fox in the united_states and abroad wta-n-107722-01 in sourcing his taxable_income from the play and short story rights licensed to r k o and twentieth century fox the taxpayer relied on all motion picture receipts of r k o to source income from the license of the play and receipts of twentieth century fox from the distribution of the film incorporating the short story to source income from the license of the short story in both instances the court rejected the taxpayer’s reliance on r k o ’s and twentieth century fox’s motion picture receipts as a basis to apportion the royalties between u s and foreign sources the second circuit affirmed the tax court’s holding supporting the commissioner’s determination that all income received by the taxpayer for the license of copyrights was from sources within the united_states the molnar court cited marton favorably for the proposition that proof based on production and exhibition of pictures other than the one in question was not an appropriate basis for sourcing the taxpayer’s income molnar f 2d pincite quoting 47_bta_184 in the present case if corp a wants to allocate income if any to some portion of the dollar_figurea lump sum cash payment attributable to the proce sec_2 patents between u s and foreign sources it must establish a reasonable basis for such allocation consistent with the courts’ requirements that a strong nexus exist between the allocation method and the income to be allocated in addition the principles of the cases described above demonstrate that corp a’s reliance on corp b’s sales of equipment enabled to run corp a’s infringed x process is not a sufficient basis to allocate the entire dollar_figurea lump sum cash settlement payment between u s and foreign_source_income since corp b’s receipts from sales to u s and foreign customers of equipment enabled with the x process equipment of foreign customers that subsequently employed the process outside the united_states are not closely related to the settlement of both x process and y process actions actions which release u s patent infringement claims also it is inappropriate for corp a to rely on information not verifiable by the audit team as the basis for the allocation between u s source income and foreign_source_income case development hazards and other considerations wta-n-107722-01 please call if you have any further questions by anne p shelburne assistant to the branch chief branch associate chief_counsel international
